DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,320,656 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tony Kwok on 09/02/2022.




The application has been amended as follows: 


Claim 1.	A wearable head device comprising:
a display;
a frame adapted to position the display in front of an eye of a user of the wearable head device;
an eye cover portion configured to couple to [[the]]a perimeter of the frame via a magnetic connection; an effects system configured to, in response to receiving a control signal, provide a sensory output to the user, wherein: the effects system is configured to couple to a battery internal to the wearable head device, the battery configured to provide power to the effects system when the effects system is coupled to the battery, and the battery is configured to receive power via [[a]]the magnetic connection 
 
Claim 9.	A method comprising:
receiving power, by a battery internal to a wearable head device, via a magnetic connection , wherein the wearable head device comprises:
a frame adapted to position a display of the wearable device in front an eye of the user, and        an eye cover portion configured to couple to a perimeter the frame via the magnetic connection; coupling the battery to an effects system of the wearable head device;
providing power, via the battery, to the effects system;
receiving a control signal; and in response to receiving the control signal, providing, via the effects system, a sensory output to a user of the wearable head device.

17.	A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to execute a method comprising:
receiving power, by a battery internal to a wearable head device, via a magnetic connection , wherein the wearable head device comprises:
a frame adapted to position a display of the wearable device in front an eye of the user, and
an eye cover portion configured to couple to a perimeter the frame via the magnetic connection;
coupling the battery to an effects system of the wearable head device;
providing power, via the battery, to the effects system;
receiving a control signal; and
in response to receiving the control signal, providing, via the effects system, a sensory output to a user of the wearable head device.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “an eye cover portion configured to couple to a perimeter of the frame via a magnetic connection…the battery configured to provide power to the effects system when the effects system is coupled to the battery, and the battery is configured to receive power via the magnetic connection”. In claims 9 and 17, “receiving power, by a battery internal to a wearable head device, via a magnetic connection… an eye cover portion configured to couple a perimeter the frame via the magnetic connection; coupling the battery to an effects system of the wearable head device; providing power, via the battery, to the effects system”. The closest prior art of record, Nolan et al. (US Pat. No. 8.695.121) discloses a wearable head device (Helmet system Fig. 2, (200) having an air movement system (Fig. 2, ventilation system (210) that in response to receiving a control signal (col. 11, lines 18-21, and 35-42), provides air to a region between the eye (although not user not shown, this helmet device clearly fits the face of a person inside, and the eye will be looking forward towards the display (Fig. 2A, (240a) and towards the visor (Fig. 2A, (208a) and the eye cover portion (Fig. 2, visor (208)) (col 11, lines 18-21, and 35-42). However, singularly or in combination, and together with all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692